Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in reply to 10/20/2020. Claimed priority is granted from Provisional Application 62439759, filed 12/28/2016.

Cancelled Claim
Claim 1 has been cancelled without prejudice or disclaimer.

Allowed Claims
Claims 2-22 have been allowed, renumbered 1-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Morper et al., US 20140363163 A1, does not disclose the details of a method/system to …” identify resource parameters of the respective nodes, the resource parameters configured to indicate computation and communication resources available at the respective nodes; identify application requirements of at least one application task of at least one application, the application requirements configured to indicate requirements to perform computational offloading of the at least one application to the respective nodes; and select a node of the respective nodes for computational offloading based on the network characteristics, the resource parameters, and the application requirements, wherein the computational offloading causes transfer of the application task to the selected node for execution.” Including different combination of features recited in the claims as filed on 11/12/2019. 


Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from  9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 19, 2021